Case: 12-50855      Document: 00512440480         Page: 1    Date Filed: 11/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-50855
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                               November 13, 2013
                                                                           Lyle W. Cayce
                                                 Plaintiff - Appellee           Clerk
v.

ETHAN NATHANIEL LARMAN,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1007-1


Before JOLLY, JONES, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Ethan Larman appeals his conviction on one count of Receipt of Child
Pornography, one count of Attempted Distribution of Child Pornography, both
under 18 U.S.C. § 2252A(a)(2), and two counts of Possession of Child
Pornography under 18 U.S.C. § 2252A(a)(4)(B). Larman not only challenges
the sufficiency of the evidence to convict him, but further asserts errors in jury
instructions, an error in an evidentiary ruling, and errors in the application of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50855      Document: 00512440480        Page: 2    Date Filed: 11/13/2013



                                    No. 12-50855
two sentencing enhancements. We consider and reject his arguments, and, for
the reasons that follow, we AFFIRM his conviction and sentence on all counts.
                                           I.
      On October 23, 2010, an Internet Protocol address (“IP address”) in El
Paso, Texas, made available for sharing child sexual abuse images over a peer-
to-peer network (“P2P”) between 8:12 and 8:57 a.m. 1                Law enforcement
monitoring software created an activity report identifying the internet service
provider (“ISP”) and the amount of images, categorized as “child notable,”
associated with child abuse.        Nicholas Marquez, a special agent with the
Homeland Security Investigations Cyber Crimes Group (“HSI”), first observed
this report on November 23, 2010, exactly one month after the incident of
sharing. The software identified these images as “child notable” because of
unique indicators called hash values, contained within the images’ source code.
Hash values, specific to the makeup of a particular image’s data, allow law
enforcement to compare suspected child sexual abuse images to ones already
present in law enforcement media libraries.            This comparison allows law
enforcement to identify child pornography with almost absolute certainty,
regardless of the name associated with a file.
      Using this process, Marquez confirmed that thirteen images from the
October 23 incident were indeed verified child sexual abuse images. After this
confirmation, Marquez sent a summons to the ISP, Time-Warner Cable,
requesting the subscriber information for that particular IP address.                He
received notice that the IP address belonged to Ethan Larman, a member of
the U.S. military, at his El Paso, Texas address. Once Marquez confirmed that
Larman resided at that address, he obtained a search warrant for Larman’s


      1  P2P programs allow computers to exchange information by connecting with one
another without having to go through an IP server. On a P2P network, any data placed in a
shared folder on a user’s computer can be accessed by anyone else using P2P software.
                                           2
    Case: 12-50855    Document: 00512440480    Page: 3   Date Filed: 11/13/2013



                                No. 12-50855
residence. Two days later, Marquez and other agents executed the warrant.
While executing the warrant, agents took Larman and his roommate Benjamin
Morgan outside while officers conducted a search of the apartment.
      Once outside, Marquez and Dustin Sletner, a special agent in the U.S.
Army Criminal Investigation Division, interviewed Larman inside a
government vehicle.    Sletner took detailed notes during this interview,
although the purpose of his presence was to serve as a witness. Marquez and
Sletner testified that Larman told them he owned a computer and that he was
the only individual who used the computer. Larman described his expertise
with computers as “low,” but he acknowledged that he knew how to move,
delete, and rename files. Most importantly, Larman admitted downloading
child pornography through the Limewire P2P program approximately 50 times
beginning in June of 2010. Larman informed the two agents that there were
incriminating images in the “My Pictures” folder on his computer, on his
PlayStation 3, and on two thumb drives he owned.         In addition to these
admissions, Larman informed agents as to why he was attracted to underage
girls and described the manner in which he ordinarily viewed the images.
Larman would later testify at trial and deny telling the agents that he ever
downloaded or possessed any child pornography.
      The search of Larman’s apartment yielded five pieces of electronic media
belonging to Larman that authorities suspected contained child pornography.
HSI Special Agent Joseph Byers, a forensic examiner, examined the media
using complex forensic software that creates a mirror image of the contents of
a media device. The first device was an E-Machines desktop computer (named
“C1H1”), found on the upper shelf of a closet in Larman’s bedroom. The second
and third devices were two SanDisk thumb drives labeled “TD-1” and “TD-2,”
respectively. The fourth device was a PlayStation 3, which Byers was unable
to examine because of the device’s encryption technology. The final device was
                                      3
     Case: 12-50855       Document: 00512440480          Page: 4     Date Filed: 11/13/2013



                                       No. 12-50855
a CD-R with the word “Limewire” handwritten on the front of it. This CD-R
was found in a brown CD case belonging to Larman.
       Byers’s examination of C1H1 confirmed that a P2P program called
Frostwire had been installed four months before the sharing incident and
remained on the computer. Byers found music and a bestiality video in the
Frostwire shared folder, but no child pornography.                    He also found files
indicating that Limewire previously had been installed on C1H1.                          Most
importantly, Byers found child pornography files with hash values matching
those identified in the earlier sharing incident. C1H1’s temporary internet
cache folder also contained data suggesting that child pornography previously
had been accessed on that computer. 2
       The examination of TD-1 and TD-2 revealed more child pornography.
Many of the images on TD-1 were “series” or “known file filter” images,
meaning these images were of known victims previously identified by law
enforcement.      Again, several of these images matched the hash values of
images identified in the sharing incident by the CPS software. Byers found
that these child pornographic images were stored in a folder several levels
down the “tree structure” of the device, meaning that the folders would have
had to be consciously created by the user. Also contained on TD-1 were a large
assortment of Larman’s personal photographs, including pictures of his tattoos
and pictures of his wife. TD-2 contained fewer child pornographic images,
although Byers was able to effectively identify three such images. The CD-R



       2 Once a computer views a webpage, “the computer automatically stores a copy of that
webpage in a folder known as the cache.” United States v. Moreland, 665 F.3d 137, 142 (5th
Cir. 2011). Whenever the computer user revisits that webpage, the presence of that file in
the temporary internet cache allows the page to “load more quickly by retrieving the version
stored in the cache.” Id. In this case, investigators could view the hash values of the files to
see what images were viewed. Some of these images matched known child pornographic
images.
                                               4
    Case: 12-50855    Document: 00512440480     Page: 5   Date Filed: 11/13/2013



                                 No. 12-50855
Byers recovered contained several files with names that indicated the images
were child pornography, although these images were not charged in Larman’s
indictment.
      On April 4, 2012, a federal grand jury returned a four-count, superseding
indictment charging Larman with violating 18 U.S.C. § 2252(a)(2) in Count
One: Receipt of Child Pornography and Count Two: Attempted Distribution of
Child Pornography, and 18 U.S.C. § 2252(a)(4)(B) in Counts Three and Four:
Possession of Child Pornography.     On April 16, 2012, Larman’s jury trial
began. Four days later, a jury found Larman guilty on all four counts. The
district court judge later sentenced Larman to concurrent 188-month terms of
imprisonment on Counts One and Two, and concurrent 120-month terms of
imprisonment on Counts Three and Four. Larman appeals only Counts One,
Two, and Three of his conviction. Thus, as far as the record shows, he stands
convicted on Count Four.
                                      II.
      Larman’s first issue on appeal challenges the sufficiency of the evidence
used to support Counts One, Two, and Three of his child pornography
conviction.   Larman properly preserved this challenge by moving for a
judgment of acquittal after the close of all evidence and thus the court’s
decision denying his motion for judgment of acquittal is reviewed de novo.
United States v. McDowell, 498 F.3d 308, 312 (5th Cir. 2007). In reviewing the
evidence, this court views it “in the light most favorable to the Government
with all reasonable inferences to be made in support of the jury’s verdict.”
United States v. Moser, 123 F.3d 813, 819 (5th Cir. 1997). The overarching
question is whether “any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” United States v. Jara-
Favela, 686 F.3d 289, 301 (5th Cir. 2012) (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)).
                                       5
    Case: 12-50855     Document: 00512440480     Page: 6   Date Filed: 11/13/2013



                                  No. 12-50855
                                       A.
      Larman challenges the sufficiency of the evidence in Counts One and
Three, in which he was found knowingly to have received and possessed child
pornography, respectively. The direct evidence of knowing receipt in Count
One was the testimony of Agents Marquez and Sletner that Larman had
admitted to downloading child pornography on Limewire, a P2P program,
approximately fifty times since June 2010.       At trial, Larman consistently
denied ever having told the agents that he downloaded child pornography on
Limewire.      Larman argues that the Government’s reliance on the files
contained within his temporary internet cache cannot form the sole basis of his
receipt conviction because the Government failed to show that Larman
“knowingly” received these images and that he exerted dominion and control
over them.
      Determining “[t]he weight and credibility of the evidence [is] the sole
province of the jury.” United States v. Parker, 505 F.3d 323, 331 (5th Cir. 2007).
Here, the jury apparently found credible the agents’ testimony that Larman
admitted to the downloading of child pornography on Limewire and found not
credible Larman’s testimony that he made no such admission to the agents.
Our court assesses the credibility of witness testimony only to the extent that
it may be “incredible or patently unbelievable.” United States v. Lopez, 74 F.3d
575, 578 (5th Cir. 1996). The agents’ testimony is neither. On this evidence
alone, Larman’s conviction of receipt of child pornography on Count One can
be affirmed.
      The Government also presented circumstantial evidence that Larman
received child pornography from the Internet. Hash values for several of the
child pornographic images found on both C1H1 and TD-1 matched those that
were shared via the P2P network on October 23, 2010. Although it was not
charged, the CD-R containing child pornography was found in a brown CD case
                                        6
    Case: 12-50855      Document: 00512440480      Page: 7    Date Filed: 11/13/2013



                                   No. 12-50855
that Larman admitted was his at trial. All of this evidence is enough, with
respect to the receipt count, to support the jury’s finding that the Government
proved “the essential elements of the crime beyond a reasonable doubt.” Jara-
Favela, 686 F.3d at 301.
      Larman also challenges his conviction in Count Three for possession of
child pornography in violation of 18 U.S.C. § 2252(a)(4)(b). As evidence of
Larman’s knowing possession, the Government presented the files found on
C1H1, TD-1, and TD-2. At trial, and at oral argument, Larman contended that
the jury lacked a legal basis to find him guilty of possession of the illegal images
under a constructive possession theory because his roommate, Benjamin
Morgan, could have accessed, downloaded, and possessed the material himself
rather than Larman. 3 Possession, under this statute, may be either actual or
constructive; actual possession “means the defendant knowingly has direct
physical control over a thing at a given time.” United States v. Moreland, 665
F.3d 137, 150 (5th Cir. 2011). Constructive possession, on the other hand, “is
the ownership, dominion or control over an illegal item itself or dominion or
control over the premises in which the item is found.” Id.
      Larman relies heavily on Moreland to argue that the Government was
required to prove “something else (e.g., some circumstantial indicium of
possession) . . . besides mere joint occupancy [to] support[] a plausible inference
that the defendant had knowledge of and access to the . . . contraband.” Id.
Larman is correct when he asserts that where “a residence is jointly occupied,
the mere fact that contraband is discovered at the residence will not, without
more, provide evidence sufficient to support a conviction based upon
constructive possession against any of the occupants.” Id. Although evidence


      3 Testimony at trial established that Larman’s router, modem and WiFi connection
were password protected. Morgan was the only other individual with the credentials to
access Larman’s network.
                                          7
    Case: 12-50855    Document: 00512440480     Page: 8   Date Filed: 11/13/2013



                                 No. 12-50855
of mere occupancy is not enough, “additional evidence of the defendant’s
knowing dominion or control of the contraband, besides the mere joint
occupancy of the premises” can support a reasonable inference that the
defendant had knowledge of and access to the child pornography. Id.
      To be sure, the Government presented ample “additional evidence” of
Larman’s knowing possession. Larman’s roommate, Morgan, testified that he
did not know the two seized thumb drives existed. He further testified that he
had never used Larman’s PlayStation 3 outside of the few occasions they
played it together and that he had never used Larman’s desktop computer.
Morgan described his knowledge of computer technology as being limited to
surfing the Internet. Morgan was adamant that he had never seen or viewed
child pornography. There was no evidence to suggest Morgan had ever used
any of the media devices outside the presence of Larman. When Special Agent
Byers ran a forensics check on Morgan’s personal laptop, he did not find any
child pornography, P2P software, or cleanup software to suggest data had been
deleted.
      There is a notable dearth of evidence linking Morgan to use of any of the
media containing child pornography. On the other hand, there is compelling
evidence linking Larman to use of the media devices. First, Larman admitted
that only he used those media devices, an admission he recanted at trial. Agent
Byers testified that the file structure of C1H1 was intentionally configured to
send and receive data through P2P software; law enforcement found P2P
software on Larman’s computer, and Larman testified that he knew how to
create, delete, and move files electronically. The presence of child pornography
on Larman’s multiple media devices, along with the CD-R containing child
pornography in Larman’s brown CD case, a case that Morgan testified he had
never seen before, all constitute additional evidence necessary to support
Larman’s conviction for possession on Count Three. For the reasons above, we
                                       8
    Case: 12-50855      Document: 00512440480   Page: 9     Date Filed: 11/13/2013



                                 No. 12-50855
find the evidence sufficient to support Larman’s convictions on Counts One and
Three, that is for receipt and possession of child pornography, respectively.
                                       B.
      On Count Two of his conviction, the jury found that Larman attempted
to distribute child pornography on October 23, 2010, when the CPS system
indicated that a computer using his IP address was sharing child pornographic
images. At trial, Larman contested the Government’s assertion that he was
the individual sharing the files. Larman’s alibi was that he was on duty at the
local army base from 9 a.m. until 9 p.m. on October 23. Larman argues that
he could not have started sharing the files at 8:12 a.m. and stopped sharing
them at 8:57 a.m. because he was not present at his house during this time.
Although Larman appears to have been at work during this incident of sharing,
the Government put on ample evidence that Larman did not need to be
physically present at the house to allow the files’ transmission to other
computers.
      The Government compared the act of sharing of files on a P2P network
to the operation of a self-service gas station where the sharer merely provides
access to the files and the recipient “helps himself” to the files by downloading
them. United States v. Richardson, 713 F.3d 232, 236 (5th Cir. 2013) (citing
United States v. Shaffer, 472 F.3d 1219, 1223-24 (10th Cir. 2007)). At oral
argument, the Government cleared up any confusion regarding the duration of
the sharing by explaining that the CPS system began pinging, or sending a
signal to, P2P users’ folders at 8:12 and ceased at 8:57; the sharing ceased
because the CPS system quit searching, not because of some activity from
Larman’s IP address while Larman was at work.
      The    evidence    supporting   the   attempted     distribution   count   is
circumstantial in nature, but it nevertheless paints a clear picture for the jury
to determine that Larman was the culpable individual. Larman’s modem was
                                        9
   Case: 12-50855       Document: 00512440480    Page: 10   Date Filed: 11/13/2013



                                  No. 12-50855
password protected and, as previously discussed, there is no evidence that
Morgan ever accessed Larman’s media devices outside of his presence. The IP
address sharing the child pornography on October 23 matched Larman’s
modem, and the subsequent investigation of Larman’s computer revealed that
many of the images found on it matched those made available on the P2P
network during the sharing incident. Even though Larman’s shared folder did
not contain any child pornography at the moment it was seized, five months
had passed since the sharing incident.        The Government established that
Larman possessed the technical expertise to create, delete, and manipulate
folders and files on his computer; a rational trier of fact could conclude that if
Larman used Frostwire to distribute the images, he likely moved them out of
the shared folder. On the other hand, evidence that Limewire previously had
been installed and then deleted from C1H1 also suggests that Larman could
have used that particular P2P program to share the files and that its
subsequent deletion before the execution of the search warrant prevented
another shared folder from being examined.
      In sum, we hold that there was sufficient evidence for the jury to convict
Larman on Counts One (receipt), Two (attempted distribution), and Three
(possession) of his child pornography conviction.
                                       III.
      Next, Larman raises an evidentiary issue and argues that the district
court committed reversible error when it refused to allow him to testify as to
his version of the incriminating statements he made to the agents in their
interview with him, that is, unless such testimony was accompanied by a
limiting instruction.
      Under Rule 103(a) of the Federal Rules of Evidence, a party may only
challenge a district court’s evidentiary ruling excluding evidence if that party
“informs the court of its substance by an offer of proof, unless the substance
                                       10
    Case: 12-50855        Document: 00512440480           Page: 11     Date Filed: 11/13/2013



                                        No. 12-50855
was apparent from the context.” FED. R. EVID. 103(a). This court “will not even
consider the propriety of the decision to exclude the evidence at issue, if no
offer of proof was made at trial.” United States v. Winkle, 587 F.2d 705, 710
(5th Cir. 1979).
       In response to the court’s exclusion of the testimony, Larman failed to
offer the substance of the excluded testimony. When informed that Larman’s
testimony would be subject to the limiting instruction, Larman’s attorney told
the district court that he would not ask the question “at [that] point.” We
understand that his testimony would have contradicted the agents’ account of
what he told them, but what is not apparent from the record, is how it would
have differed from the agents’ accounts. 4 In short, counsel simply made no
offer of proof. As a result, we find that Larman’s challenge to the district
court’s exclusion of his testimony fails due to an insufficient offer of proof.
                                               IV.
       Finally, Larman challenges his conviction based on two alleged errors
with the jury instructions.          We review a district court’s decisions on jury
instruction for abuse of discretion. United States v. Demmitt, 706 F.3d 665,
675 (5th Cir. 2013).
       First, Larman challenges the district court’s deliberate ignorance
instruction on grounds that the instruction is not supported by the facts of the
case. Even if we assume error, we have consistently held that such an error is
“harmless where there is substantial evidence of actual knowledge.” United
States v. Threadgill, 172 F.3d 357, 369 (5th Cir. 1999) (citation and internal




       4 Mere statements that a criminal defendant will give “his version” of a conversation
are “not sufficient to make known to the court the substance of the evidence.” United States
v. Winkle, 587 F.2d 705, 710 (5th Cir. 1979). Our precedent is clear that “[a] general
description of the excluded evidence . . . [will] not preserve error.” United States v. Ballis, 28
F.3d 1399, 1406 (5th Cir. 1994).
                                               11
    Case: 12-50855      Document: 00512440480        Page: 12    Date Filed: 11/13/2013



                                    No. 12-50855
quotation marks omitted).        The overwhelming evidence, recounted in this
opinion, of Larman’s actual knowledge renders the error harmless. 5
      Second, Larman challenges the district court’s refusal to give a
Pennington instruction addressing Larman’s knowledge of the illicit images on
his media devices. 6 The instruction derives from United States v. Pennington,
in which two truck drivers were indicted on drug possession charges after
authorities discovered large amounts of marijuana in their tractor-trailer. 20
F.3d 593 (5th Cir. 1994). Both defendants claimed they did not know the drugs
were in the vehicle, and that they could not be guilty because the Government
failed to produce evidence of such knowledge. Id. at 597-98. In response to
their argument, this court declared that “[t]he knowledge element in a
possession case can be inferred from control of the vehicle in some cases[,]” but
where the illicit substance is “hidden . . . control [over the vehicle] alone is not
sufficient to prove knowledge.”        Id. at 598.    Although we found that the
marijuana in the defendants’ tractor-trailer was indeed “hidden,” we
nevertheless upheld the verdict because the Government had offered
additional evidence beyond the defendants’ mere control of the vehicle, to show
the defendants’ guilt. Id.
      Here, Larman’s files were easily and quickly accessible. The fact that
images found on TD-1 and TD-2 sat below the top level of visible folders is
simply not enough for those images to be considered “hidden” within the



      5  Here, the Government offered ample evidence that Larman had actual knowledge of
his receipt, attempted distribution, and possession of child pornography. Such evidence
included the agents’ testimony regarding Larman’s admissions, the structure of the file
folders on C1H1, TD-1, and TD-2, along with Larman’s ownership of the CD-R, which
contained several child pornography images.
       6 As an initial matter, we have no authority that a Pennington instruction is even

appropriate in any child pornography case. In one unpublished decision only, have we
evaluated a claim whether a Pennington instruction was proper involving child pornography
possession. United States v. Adams, 338 F. App’x 417, 420 (5th Cir. 2009).
                                           12
   Case: 12-50855    Document: 00512440480      Page: 13   Date Filed: 11/13/2013



                                 No. 12-50855
meaning of Pennington. We therefore find no abuse of discretion in refusing
Larman’s requested Pennington instruction.
                                      V.
      We now turn to Larman’s sentencing claims. Larman’s raises two issues,
both involving sentencing enhancements. A “district court’s application of the
Guidelines . . . is reviewed de novo.” United States v. Smith, 440 F.3d 704, 706
(5th Cir. 2006).    We “accept[] findings of fact made in connection with
sentencing unless clearly erroneous.” Id.
      Larman first challenges his two-level enhancement imposed under
§ 2G2.2(b)(3)(f), reflecting an enhancement based upon distribution of child
pornography. Our earlier finding that the evidence supported the jury’s verdict
that Larman attempted to distribute child pornographic images–as charged in
Count Two of the indictment–adequately supports the imposition of this
enhancement without further discussion.
      Larman’s next challenge is to his two-level enhancement imposed under
§ 3A1.1(b)(1), on grounds that his victims were vulnerable victims. He argues
that his specific offense guideline, under § 2G2.2(b)(2), already takes into
account the ages of the children, and so the imposition of that particular
vulnerable victim enhancement constitutes double counting. We rejected such
an argument in a recent opinion. See United States v. Jenkins, 712 F.3d 209,
213-14 (5th Cir. 2013) (holding that an enhancement under § 3A1.1(b)(1) is still
appropriate when the “under 12” enhancement in § 2G2.2(b)(2) is also applied).
Thus, there is no error here.
                                      VI.
      In sum, we conclude, first, that there was sufficient evidence to convict
Larman on Counts One (receipt), Two (attempted distribution), and Three
(possession) of his indictment. Second, because Larman failed to make an offer
of proof, he cannot challenge the district court’s evidentiary ruling excluding
                                      13
    Case: 12-50855     Document: 00512440480     Page: 14   Date Filed: 11/13/2013



                                  No. 12-50855
part of his testimony at trial.     Third, any error concerning a deliberate
ignorance instruction was harmless because of overwhelming evidence of
Larman’s actual knowledge. Fourth, the district court did not err in refusing
Larman’s Pennington instruction because the child pornography files were not
“hidden” on his media devices. And, finally, both of the challenged sentencing
enhancements were proper under the Guidelines. Accordingly, the judgment
of the district court is
                                                                    AFFIRMED.




                                      14